Exhibit 10.9

December 9, 2008

W. Richard Roth

C/o SJW Corp.

110 W. Taylor Street

San Jose, CA 95110

Dear Rich:

It gives me great pleasure to present you with this amended and restated
agreement concerning your continued employment with SJW Corp. (“SJW”) and its
three majority-owned subsidiaries, San Jose Water Company, SJW Land Company and
SJWTX, Inc. (the four entities collectively referred to as the “Company”). This
new agreement will replace your existing employment agreement with the Company
which was effective as of January 1, 2003. This new agreement is effective
retroactive to January 1, 2008.

1. Positions and Duties. You will continue in the positions of President and
Chief Executive Officer of SJW, San Jose Water Company, SJW Land Company and
SJWTX, Inc. and will report directly to Board of Directors of SJW (the “Board”).
Your duties and responsibilities will be those assigned from time to time by the
Board and will be commensurate with your positions. You will be expected to
perform all such assigned duties and responsibilities, to devote substantially
all of your time, attention and effort to the business and affairs of the
Company, and to use your reasonable best efforts to promote the best interests
of the Company. Your principal place of employment will be the Company’s
corporate offices in San Jose, California, subject to travel associated with
your duties. During your period of continued employment with the Company, you
must not render any services for any other person, firm or entity that
represents a conflict of interest with the business of the Company. SJW hereby
agrees to continue, for so long as you remain Chief Executive Officer, to
nominate you as a member of the Board at each meeting of the SJW shareholders at
which Board members are to be elected. You shall serve in such capacity at no
additional compensation.

2. Term. The initial term of this amended and restated agreement shall commence
on January 1, 2008 and end on the second business day of January, 2010. At the
end of each calendar year within such term, the term shall automatically be
extended for an additional one-year period, unless the Company gives prior
written notice of non-renewal no later than November 30, 2008 or November 30th
of each successive year thereafter; provided, however, that the term of this
agreement shall in no event extend beyond November 16, 2017.



--------------------------------------------------------------------------------

3. At-Will Employment. Although this agreement has a term as set forth above,
your employment with the Company may be terminated by you or by the Company at
any time during or after the term of the agreement, for any reason, with or
without notice, subject to the payment of any benefits which may be owed you
hereunder based on the circumstances of such termination. The at-will nature of
your employment relationship with the Company, as described immediately above,
may only be changed by express written approval of a disinterested majority of
the Board.

4. Salary and Bonus.

(a) Your base salary will be at a rate of $455,000 per year, effective
January 1, 2008, to be paid according to the Company’s standard payroll
practices for salaried employees. Your base salary will be reviewed periodically
as set forth below, and your annual rate of base salary as in effect from time
to time during the term of this agreement will be referred to as “Base Salary.”

(b) You will also be entitled to an annual bonus (“Annual Bonus”) for each
fiscal year of the Company based on achievement of reasonable Company and
individual performance goals established for each such fiscal year by the
Executive Compensation Committee of the Board after consultation with you.
Effective January 1, 2008, your targeted Annual Bonus will be twenty-five
percent (25%) of your Base Salary, but your actual Annual Bonus for any fiscal
year within the term of this agreement may range from 0 to 150% of such target,
based on the Executive Compensation Committee’s determination of the level of
achievement of the applicable performance goals for the year. Your target Annual
Bonus will be reviewed periodically as set forth below. The actual Annual Bonus
you earn for each fiscal year will be paid as soon as practicable after the end
of that fiscal year, recognizing a reasonable time to calculate performance for
the measurement period, but in no event later than March 15 of the fiscal year
immediately succeeding the fiscal year for which that Annual Bonus is earned. In
no event shall the Annual Bonus you earn for any fiscal year be paid to you at
any time during that year.

(c) Payment of your Base Salary and Annual Bonus will be subject to all
applicable withholdings and deductions, and you will only receive the amount
remaining after such withholdings and deductions have been made.

5. Annual Review.

(a) The Executive Compensation Committee of the Board will review annually your
performance. Your performance will be evaluated based upon mutually approved
written criteria to be developed jointly by the Executive Compensation Committee
and you. In connection with that review, the Executive Compensation Committee
shall also review and consider appropriate adjustments to your Base Salary,
target Annual Bonus, long-term incentives and other compensation in order to
further the objective of maintaining your total compensation at a competitive
level and may, as part of that process, retain the services of a professional
compensation consultant. However, neither your Base Salary nor the sum of your
Base Salary

 

2



--------------------------------------------------------------------------------

and target Annual Bonus will decrease from any previous level in effect under
this agreement, except for a reduction of not more than fifteen percent
(15%) effected as part of, and consistent with, any across-the-board reduction
in the salaries or target annual bonuses of senior officers of the Company to
which you and the Executive Compensation Committee have mutually agreed and
which occurs prior to a change in control of the Company.

(b) Unless you expressly agree otherwise, you will be eligible to participate in
the Company’s current long-term incentive programs, including the Company’s
Long-Term Incentive Plan, as amended from time to time (the “Long-Term Incentive
Plan), and any other cash or equity incentive programs hereafter established for
senior officers of the Company (subject to such modifications to such programs
as the Executive Compensation Committee shall determine to be necessary and
appropriate to preserve the income tax deductibility of the compensation paid
under those programs) at participation levels determined each fiscal year in
connection with your annual performance review.

6. Initial Stock Options and DERs.

(a) On April 29, 2003 the Company granted you an option to purchase Seven
Thousand Six Hundred and Four (7,604) shares of the Company’s common stock (the
“Initial Option”) under and subject to the terms of the Long-Term Incentive
Plan. The Initial Option is a non-statutory stock option with a maximum term of
ten (10) years, subject to earlier termination as set forth below, and is
evidenced by a formal stock option agreement between you and the Company. The
exercise price of the Initial Option was $84.00 per share, the fair market value
per share of the Company’s common stock (the “Common Stock”) on the grant date,
as determined under the Long-Term Incentive Plan. The number of shares of Common
Stock subject to the Initial Option and the exercise price payable per share as
set forth above have each been subsequently adjusted to reflect stock splits of
the outstanding Common Stock that have been effected to date and will continue
to be adjusted, from time to time, to reflect subsequent splits of the
outstanding Common Stock and other similar changes to the Common Stock effected
without the Company’s receipt of consideration.

(b) The Initial Option has vested and become exercisable with respect to all of
the shares of Common Stock for which it was granted. Should your employment
terminate by reason of your death, disability or retirement (i.e., after age
fifty-five (55) and ten (10) years of service), your Initial Option shall, to
the extent outstanding at that time, remain exercisable until the earlier of
(i) the expiration of the four (4)-year period measured from your termination
date or (ii) the remainder of the initial ten (10) year term. Otherwise, the
Initial Option shall expire ninety (90) days after your termination date (or
immediately upon your termination if for Good Cause), but in no event will the
Initial Option remain exercisable after the expiration of the ten (10)-year
term.

(c) You were credited with dividend equivalent rights (“DERs”), awarded under
the Long-Term Incentive Plan, with respect to the shares of Common Stock subject
to the Initial Option. Those DERs terminated upon the earlier of the quarterly
dividend record date sixteen (16) quarters after the grant date of the Initial
Option or the date that the

 

3



--------------------------------------------------------------------------------

Initial Option was exercised for such shares. The shares of Common stock
attributable to your DERs, together with any unconverted cash amounts, were
distributed to you in the 2007 calendar year, and you no longer have any further
DERs with respect to your Initial Option.

(d) You have also received other stock option grants and stock-based awards
during your period of employment with the Company, and those grants and awards,
to the extent outstanding on the date this amended and restated agreement is
executed, will continue in effect in accordance with the agreements evidencing
those grants and awards; provided, however, that the June 2003 SERP Deferred
Restricted Stock Award Agreement evidencing the establishment of the SERP
Deferred Stock Account referred to in Section 7 below will be replaced by the
terms and provisions set forth in Section 7(c) below and shall cease to be
outstanding, or to have any force or effect, upon the execution of this amended
and restated agreement.

In addition, you shall be eligible for such other stock option, restricted stock
unit and DER awards, or other forms of equity or equity-like compensation, as
the Executive Compensation Committee may determine each year. The Committee
shall consider your personal performance, competitive practice for comparable
positions outside the Company, grants to other senior officers of the Company,
availability of shares in the Long-Term Incentive Plan, and other relevant
factors.

7. SERP.

(a) You shall continue to participate in the Company’s Executive Supplemental
Retirement Plan (“SERP”). In consideration, in part, of your agreement to the
amendment made to the SERP on April 29, 2003 to eliminate the minimum benefit
equal to 55% of your Final Average Compensation, you were granted on April 29,
2003 the right to receive a number of shares of Common Stock, awarded under the
restricted stock unit provisions of the Long-Term Incentive Plan, determined as
follows: a SERP Deferred Stock Account was established for you and credited on
April, 29, 2003 with thirteen thousand eight hundred ninety (13,890) units, with
each unit representing the right to receive one share of Common Stock. In
addition, each time a cash dividend is paid on the outstanding Common Stock, you
will be credited with a dollar amount equal to the dividend paid per share
multiplied by the number of units credited, as of the record date for that
dividend, to your SERP Deferred Stock Account (including any additional units
resulting from the annual crediting mechanism set forth in the next sentence).
As of the first business day in January each year, your SERP Deferred Stock
Account will be credited with that number of additional units determined by
dividing (i) the cash dividend equivalent amounts so credited to you in the
previous year by (ii) the average of the fair market value per share of the
Common Stock on each of the dates in the immediately preceding year on which
dividends were paid.

(b) The units credited to your SERP Deferred Stock Account vested in thirty-six
(36) monthly installments on the first day of each month over the thirty-six
(36)-month period measured from January 1, 2003 and are now fully vested. Any
units credited to your SERP Deferred Stock Account on or after January 1, 2006
as a result of the dividend rights described above will also be fully vested.

 

4



--------------------------------------------------------------------------------

(c) The units credited to your SERP Deferred Stock Account in accordance with
Paragraph 7(a) were subsequently adjusted to reflect stock splits of the
outstanding Common Stock effected to date and will continue to be adjusted, from
time to time, to reflect subsequent splits of the outstanding Common Stock and
other similar changes to the Common Stock effected without the Company’s receipt
of consideration. Such units shall be payable in shares of Common Stock. For
those units which were vested as of December 31, 2004, the distribution will
commence on the later of your termination of employment or attainment of age 55.
For those units which vest after December 31, 2004, the distribution will be
commence on the later of (i) the date of your Separation from Service or
(ii) your attainment of age 55. You may elect to receive the shares of Common
Stock attributable to your units either in a single lump sum or in up to ten
(10) annual installments. For those units which were vested as of December 31,
2004, you may make your election no later than one (1) year prior to the later
of your termination of employment or attainment of age 55. For the units which
vested after December 31, 2004, you must make your election by December 31,
2008. In the absence of a timely election, the shares will be distributed in a
lump sum. Any cash amounts credited to your SERP Deferred Stock Account but not
converted to stock units at the time of distribution shall be paid in cash. The
provisions of this Section 7(c) shall supersede and replace the terms and
provisions of your June 2003 SERP Deferred Restricted Stock Award Agreement
evidencing the establishment of your SERP Deferred Stock Account, and that
agreement shall no longer have any independent force or effect.

(d) The issuance of shares of Company Common Stock under the SERP Deferred Stock
Account shall be subject to satisfaction of all tax withholding obligations with
respect to such shares. In order to satisfy all such tax withholding
obligations, the number of shares of Common Stock which you would otherwise be
entitled to receive will be reduced by that number of shares which, as of the
date of distribution, has an aggregate Fair Market Value (as defined in the
Long-Term Incentive Plan) equal to the total amount of tax withholding
obligations applicable to the shares issuable on that date.

(e) If the distribution event for the units which vest after December 31, 2004
is your Separation from Service, then that distribution will be subject to the
deferral provisions of Section 12(a) below.

8. Expense Reimbursement. The Company will reimburse you for the reasonable
expenses you incur in connection with the performance of your duties, consistent
with Company policy and practice. You must submit appropriate evidence of each
such business expense within one hundred twenty (120) days after the later of
(i) your incurrence of that expense or (ii) your receipt of the invoice or
billing statement for such expense, and the Company will provide you with the
requisite reimbursement within thirty (30) business days thereafter. In no
event, however, will any expense be reimbursed later than the close of the
calendar year following the calendar year in which that expense is incurred.

9. Perquisites and Other Benefits. Except as otherwise precluded by applicable
law or regulations, you will continue to be entitled, during the term of this
amended and restated agreement, to receive the same level of perquisites in
effect for you as of the effective date of this amended and restated agreement,
including a Company-provided luxury motor vehicle (with replacement at every
three or four-year interval), vehicle maintenance, first

 

5



--------------------------------------------------------------------------------

class business travel, Company-paid club memberships, financial support for your
participation in community activities (and authority to bind the Company at a
level to be agreed upon from time to time), training and continuing education,
single assignment of an Executive Assistant and reimbursement of home office
expenses attributable to the services required of you pursuant to this amended
and restated agreement. You must submit appropriate evidence of each
reimbursable expense you incur pursuant to this Section 9 within one hundred
twenty (120) days after the later of (i) your incurrence of that expense or
(ii) your receipt of the invoice or billing statement for such expense. The
Company will provide you with the requisite reimbursement within thirty
(30) business days thereafter. In no event, however, will any expense be
reimbursed later than the close of the calendar year following the calendar year
in which that expense is incurred.

10. Conditions to Reimbursement. Any amounts to which you become entitled
pursuant to Section 8 or 9 (whether by way of reimbursement or in-kind benefits)
in each calendar year within the term of this agreement and any other
reimbursement to which you become entitled pursuant to the provisions of this
agreement during such calendar year shall not reduce the amounts (or in-kind
benefits) to which you may become entitled hereunder in any other calendar year
within the term of this agreement. In addition, none of your rights to
reimbursement or in-kind benefits hereunder may be liquidated or exchanged for
any other benefit.

11. Severance Benefits.

(a) You shall continue to be eligible for benefits under the Company’s Executive
Severance Plan (which provides benefits in the event of a qualifying termination
of your employment in connection with a Change in Control, as defined therein).
In addition, if (i) the Company involuntarily terminates your employment for any
reason other than death, disability or Good Cause or you resign from the
Company’s employ for Good Reason and (ii) you are not entitled to benefits under
the Executive Severance Plan in connection with such termination of your
employment, you will be entitled to the following contractual severance benefits
pursuant to this amended and restated agreement:

 

  •  

Cash severance equal to three and nine-tenths (3.9) times your annual rate of
Base Salary (at the level in effect at the time of such termination of
employment or at such higher level as was in effect at any time during the
immediately preceding twelve months), payable in a single lump sum on the first
business day of the first calendar month, within the sixty (60) day period
measured from the date you incur a Separation from Service by reason of such
termination of employment, that is coincident with or next following the date on
which your required release under Section 11(b) below first becomes effective
following the expiration of any applicable revocation period. In no event,
however, shall such lump sum payment be made later than the last day of such
sixty (60)-day period on which the release is so effective, unless a further
deferral is required pursuant to Section 12 of this restated agreement.

 

6



--------------------------------------------------------------------------------

  •  

Provided you and your spouse and eligible dependents elect to continue medical
care coverage under the Company’s group health care plans pursuant to the
applicable COBRA provisions, the Company will reimburse you for the costs you
incur to obtain such continued coverage for yourself, your spouse and your
eligible dependents (collectively, the “Coverage Costs”) until the earlier of
(x) the end of the thirty-six (36)-month period measured from the date your
employment terminates or (y) the first date on which you are covered under
another employer’s health benefit program without exclusion for any pre-existing
medical condition. During the period for which your COBRA coverage rights are in
effect, such coverage shall be obtained under the Company’s group health care
plans. For the period (if any) following the completion of such COBRA coverage
and continuing through the completion of the limited period for which medical
care coverage is to be provided you hereunder, such coverage shall continue
under the Company’s group health plans or pursuant to one or more other plans or
insurance policies providing equivalent coverage. In order to obtain
reimbursement for your Coverage Costs under each applicable plan or policy, you
must submit appropriate evidence to the Company of each periodic payment of your
Coverage Costs within one hundred twenty (120) days after the required payment
date for those Coverage Costs, and the Company shall within thirty (30) days
after such submission reimburse you for that payment. To the extent you incur
any other medical care expenses reimbursable pursuant to the coverage obtained
in accordance herewith, you shall submit appropriate evidence of each such
expense to the plan administrator within one hundred twenty (120) days after
incurrence of that expense and shall receive reimbursement of the documented
expense within thirty (30) days after such submission or after any additional
period that may be required to perfect the claim. During the period such medical
care coverage remains in effect hereunder, the following provisions shall govern
the arrangement: (a) the amount of Coverage Costs or other medical care expenses
eligible for reimbursement in any one calendar year of such coverage shall not
affect the amount of Coverage Costs or other medical care expenses eligible for
reimbursement in any other calendar year for which such reimbursement is to be
provided hereunder; (ii) no Coverage Costs or other medical care expenses shall
be reimbursed after the close of the calendar year following the calendar year
in which those Coverage Costs or expenses were incurred; and (iii) your right to
the reimbursement of such Coverage Costs or other medical care expenses cannot
be liquidated or exchanged for any other benefit. To the extent the reimbursed
Coverage Costs or other medical care expenses are treated as taxable income to
you, the Company shall report the reimbursement as taxable W-2 wages and collect
the applicable withholding taxes, and the resulting tax liability shall be your
sole responsibility.

(b) Your receipt of such contractual severance benefits shall be conditioned
upon (i) your execution and delivery to the Company, within twenty-one days (or
forty-five (45) days if such longer period is required under applicable law)
after the date your

 

7



--------------------------------------------------------------------------------

employment with the Company terminates, of a general release in substantially
the form of general release required under the Executive Severance Plan, and
(ii) such release becoming effective in accordance with applicable law following
the expiration of any applicable revocation period.

(c) For purposes of this amended and restated agreement:

 

  •  

“Good Cause” shall be deemed to exist if, and only if (i) you engage in acts or
omissions that result in substantial harm to the business or property of the
Company or its affiliates and that constitute dishonesty, intentional breach of
a fiduciary obligation or intentional wrongdoing, or (ii) you are convicted of a
criminal violation involving fraud or dishonesty.

 

  •  

“Good Reason” shall exist if, and only if, without your express written consent
(i) there is a significantly adverse change in the nature or scope of your
authority or in your overall working environment; (ii) you are removed from any
of the positions specified for you in Section 1 of this agreement; (iii) you are
assigned duties materially inconsistent with your present duties,
responsibilities and status; (iv) there is a reduction in your rate of Base
Salary or target Annual Bonus, other than a reduction in an amount not in excess
of fifteen percent (15%) of either your Base Salary or the sum of your Base
Salary and target Annual Bonus pursuant to a uniform reduction in the base
salary or target bonus payable to all senior executives of the Company to which
you and the Executive Compensation Committee have mutually agreed and which
occurs prior to a change in control of the Company; (v) the Company changes by
fifty-five (55) miles or more the principal location at which you are required
to perform your services hereunder or (vi) there is a material breach by the
Company of any of its obligations hereunder which remains uncured for more than
thirty (30) days following your written notice to the Board in which you
specifically identify the material breach which has occurred.

 

  •  

“Separation from Service” shall be deemed to have occurred at such time as the
level of your bona fide services as an Employee (or non-employee consultant)
permanently decreases to a level that is not more than twenty percent (20%) of
the average level of services you rendered as an Employee during the immediately
preceding thirty-six (36) months. Any such determination, however, shall be made
in accordance with the applicable standards of the Treasury Regulations issued
under Code Section 409A. In addition to the foregoing, a Separation from Service
will not be deemed to

 

8



--------------------------------------------------------------------------------

 

have occurred while you are on a sick leave or other bona fide leave of absence
if the period of such leave does not exceed six (6) months or any longer period
for which you are provided with a right to reemployment with one or more members
of the Employer Group by either statute or contract; provided, however, that in
the event of a leave of absence due to any medically determinable physical or
mental impairment that can be expected to result in death or to last for a
continuous period of not less than six (6) months and that causes you to be
unable to perform your duties as an Employee, no Separation from Service shall
be deemed to occur during the first twenty-nine (29) months of such leave. If
the period of leave exceeds six (6) months (or twenty-nine (29) months in the
event of disability as indicated above) and you are not provided with a right to
reemployment by either statute or contract, then you will be deemed to have
Separated from Service on the first day immediately following the expiration of
the applicable six (6)-month or twenty-nine (29)-month period.

 

  •  

You will be deemed to remain an “Employee” for so long as you remain in the
employ of at least one member of the Employer Group, subject to the control and
direction of the employer entity as to both the work to be performed and the
manner and method of performance.

 

  •  

“Employer Group” means the Company and each member of the group of commonly
controlled corporations or other businesses that include the Company, as
determined in accordance with Sections 414(b) and (c) of the Code and the
Treasury Regulations thereunder, except that in applying Sections 1563(1),
(2) and (3) of the Code for purposes of determining the controlled group of
corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections, and in applying Section 1.414(c)-2 of the Treasury Regulations
for purposes of determining trades or businesses that are under common control
for purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in Section
1.414(c)-2 of the Treasury Regulations.

(d) In the event of your death during the term of this amended and restated
agreement, your employment will terminate under this agreement. The Company
shall make payments of any salary and/or bonus that is earned but unpaid as of
the date of death to your legal representative, subject to any applicable
deferral elections in effect for those amounts under Section 409A of the Code.

12. Deferral of Payment.

(a) Notwithstanding any provision to the contrary in this amended and restated
agreement (other than Section 12(b) below), no payments or benefits to which you
become entitled hereunder in connection with your Separation from Service (other
than the reimbursement of your Coverage Costs during the applicable period of
COBRA coverage) shall

 

9



--------------------------------------------------------------------------------

be made or paid to you prior to the earlier of (i) the first day of the seventh
(7th) month following the date of your Separation from Service or (ii) the date
of your death, if you are deemed, pursuant to the procedures established by the
Executive Compensation Committee in accordance with the applicable standards of
Internal Revenue Code Section 409A (“Section 409A”) and the Treasury Regulations
thereunder and applied on a consistent basis for all non-qualified deferred
compensation plans of the Employer Group subject to Section 409A, to be a
“specified employee” at the time of such Separation from Service and such
delayed commencement is otherwise required in order to avoid a prohibited
distribution under Section 409A(a)(2). Upon the expiration of the applicable
deferral period, all payments deferred pursuant to this Section 12 shall be paid
to you in a lump sum, and any remaining payments due under this agreement shall
be paid in accordance with the normal payment dates specified for them herein.
The specified employees subject to such a delayed commencement date shall be
identified on December 31 of each calendar year and shall include any person who
is a “key employee” (within the meaning of that term under Code Section 416(i))
of the Employer Group at any time during the twelve (12)-month period ending
with such date. If you are so identified on any such December 31, you shall have
specified employee status for the twelve (12)-month period beginning on April 1
of the following calendar year.

(b) The deferral provisions of Section 12(a) shall not apply to any payments or
benefits in which your vested on December 31, 2004, except to the extent those
payments or benefits are materially modified after October 3, 2004.

13. Non-Solicitation. During the term of your employment and or one (1) year
thereafter, you hereby agree that you will not (i) encourage any employee,
consultant, or person who was employed by the Company on the date of termination
of your employment (or at any time during the six (6) month period prior to
termination of your employment) to leave the Company for any reason, nor will
you solicit their services; or (ii) assist any other person or entity in such
encouragement or solicitation. This provision is not intended to restrict you
from performing the duties of your employment in the best interest of the
Company.

14. Confidential and Proprietary Information. You agree to comply with the
Company’s standard policies regarding disclosure of confidential and proprietary
information, both during and subsequent to the term of this agreement.

15. Section 409A Compliance. To the extent there is any ambiguity as to whether
any provision of this restated and amended agreement would otherwise contravene
one or more requirements or limitations of Code Section 409A, such provision
shall be interpreted and applied in a manner that does not result in a violation
of the applicable requirements or limitations of Code Section 409A and the
Treasury Regulations thereunder.

16. Integration. The terms and conditions set forth in this amended and restated
agreement (together with the Executive Severance Plan and all other documents
referenced herein and all documents evidencing outstanding awards made to you
under the Company’s Long-Term Incentive Plan or any other incentive plan) will
constitute the entire agreement between you and the Company with regard to your
employment with the Company

 

10



--------------------------------------------------------------------------------

and the termination of that employment. This amended and restated agreement
supersedes your previous employment agreement with the Company, and that
agreement shall cease to have any further force or effect. This amended and
restated agreement shall be governed by the laws of the State of California,
without regard to choice of law rules.

Please contact me should you wish to discuss any of the provisions of your
amended and restated employment agreement. I have enclosed a duplicate original
of such agreement. Please sign both copies and return one signed copy to me and
retain the second copy for your records.

 

Sincerely, SJW Corp. By:       Mark L. Cali,   Chair, Executive Compensation
Committee of the SJW Corp. Board of Directors

I HAVE READ THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT CAREFULLY AND
UNDERSTAND AND ACCEPT ITS TERMS. I SIGN THIS AGREEMENT VOLUNTARILY AND FREELY:

       Date:                             , 2008 W. Richard Roth    

 

11